                                                                   The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHING TON AT SEATTLE

 9
       CLARK LANDIS, ROBERT BARKER,                         NO.     2:18-cv-01512-BJR
10
       GRADY THOMPSON, and KAYLA BROWN,
11
                                                            STIPULATION AND ORDER OF
               Plaintiffs,                                  DISMISSAL WITH PREJUDICE
12
               v.
13
       WASHINGTON STATE MAJOR LEAGUE
14
       BASEBALL STADIUM PUBLIC
15     FACILITIES DISTRICT; and BASEBALL OF
       SEATTLE, INC., a duly licensed Washington
16     corporation, d.b.a. Mariners Baseball, LLC, a
       duly licensed Washington limited liability
17     company, d.b.a. The Baseball Club of Seattle,
       LLLP, a duly licensed Washington limited
18
       liability limited partnership,
19
               Defendants.
20

21
                                          I.      STIPULATION
22
            Co~sistent   with their prior October 11, 2019 communication to the Court, the parties to
23
     the above-captioned action (the "Lawsuit")-Plaintiffs Clark Landis, Robert Barker, Grady
24
     Thompson, and Kayla Brown, and Defendants Washington State Major League Baseball
25
     Stadium Public Facilities District, Baseball of Seattle, Inc., Mariners Baseball, LLC, and The
26
     Baseball Club of Seattle, LLLP-by and through their undersigned counsel of record, hereby
27
     stipulate and agree that, pursuant to Fed.R.Civ.P. 41(a)(l)(A)(ii), all claims in the Lawsuit shall
                                                                           SAVITT BRUCE & WILLEY LLP
     STIPULATION AND ORDER OF DISMISSAL                                     1425 Fourth Avenue Suite 800
     WITH PREJUDICE - 1                                                    Seattle, Washington 98101-2272
     (No. 2:18-cv-01512-BJR)                                                         (206) 749-0500
     be dismissed with prejudice except Plaintiffs' claims regarding (a) accessible seating

 2   sightlines, (b) effective communication, and (c) accessible seating distribution/pricing.

 3          RESPECTFULLY SUBMITTED this 30th day of October, 2019.

 4                                                WASHINGTON CIVIL & DISABILITY ADVOCATE

 5                                                By     Isl Conrad A. Reynoldson
                                                    Conrad A. Reynoldson, WSBA #48187
 6
                                                     Michael Terasaki, WSBA #51923
 7                                                   Felicity A. Chamberlain, WSBA #46155
                                                     4115 Roosevelt Way NE, Suite B
 8                                                   Seattle, WA 98105
                                                     Telephone: 206.876.8515
 9                                                   Email: conrad@wacda.com
                                                     Email: terasaki@wacda.com
10
                                                     Email: felicity@),wacda.com
11
                                                  CONNOR & SARGENT, PLLS
12
                                                  By       Isl Stephen P. Connor
13
                                                       Stephen P. Connor, WSBA #14305
14
                                                       Anne-Marie Sargent, WSBA #27160
                                                       1000 Second Ave, Suite 3670
15                                                     Seattle, WA 98104
                                                       Telephone: 206.654-5050
16                                                     Email: steve@),cslawfirm.net
                                                       Email: aesu1)cslawfirm.net
17

18                                                   Attorneys for Plaintiffs

19
                                                  SAVITT BRUCE & WILLEY LLP
20
                                                  By       Isl Stephen C. Willey
21
                                                       Stephen C. Willey, WSBA #24499
22                                                     Sarah Gohmann Bigelow, WSBA #43634
                                                       1425 Fourth Avenue, Suite 800
23                                                     Seattle, WA 98101-2272
                                                       Telephone: 206.749.0500
24                                                     Email: swilley@sbwllp.com
                                                       Email: sgohmannbigelow@sbwllp.com
25

26                                                     Attorneys for Defendants

27
                                                                         SAVITT BRUCE & WILLEY LLP
     STIPULATION AND ORDER OF DISMISSAL                                  1425 Fourth Avenue Suite 800
     WITH PREJUDICE - 2                                                 Seattle, Washington 98101-2272
     (No. 2:18-cv-01512-BJR)                                                      (206) 749-0500
                                             II.     ORDER

 2          Based on the foregoing stipulation by the named parties, all of whom have appeared,

 3   and in accordance with Fed.R.Civ.P. 4l(a)(l)(A)(ii), all claims in the Lawsuit are hereby

 4   dismissed with prejudice except Plaintiffs' claims regarding (a) accessible seating sightlines,

 5   (b) effective communication, and (c) accessible seating distribution/pricing.

 6          It is so ORDERED.

 7          Dated:   OcX     ?, l)         . 2019.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                         SAVITT BRUCE & WILLEY LLP
     STIPULATION AND ORDER OF DISMISSAL                                   1425 Fourth Avenue Suite 800
     WITH PREJUDICE - 3                                                  Seattle, Washington 98101-2272
     (No. 2:18-cv-01512-BJR)                                                       (206) 749-0500
                                     CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that, on October 30, 2019, I electronically filed the

 3   foregoing document with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to all counsel ofrecord.

 5          I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.

 7          DATED this 301h day of October, 2019 at Seattle, Washington.
 8

 9

IO
                                                     Rondi A. Greer
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                         SAVITT BRUCE & WILLEY LLP
     CERTIFICATE OF SERVICE                                              1425 Fourth Avenue Suite 800
     No. 2:19-cv-01309-TSZ                                              Seattle, Washington 98101-2272
                                                                                (206) 749-0500
